DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/752,748 filed on January 27, 2020.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 17 recite the limitation “the selected target query” in lines 6 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 10, and 19 recite determining an association relationship between the question and a query system from the group of query systems, wherein the association relationship is determined based on user feedback to the answer that is provided by the query system, and wherein the association relationship includes an association between the query and the query system and is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question.
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that describes the interaction of a person that distributes or routes questions submitted by a user to a group of persons, and assigns a score to the persons in relation to the feedback or satisfaction of the user in response to the answer provided by the persons, which can be an expert score that can be used in future occasions, to determine the best person to ask further questions similar, or within the same topic or category of the original question. The mere nominal recitation of one or more processors does not take the claim out of the methods of organizing human activity grouping. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv)Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  The claim is not patent eligible.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “increasing, by one or more processors, the association in response to the satisfaction level being positive”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 4 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “decreasing, by one or more processors, the association in response to the satisfaction level being negative”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 5 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “obtaining, by one or more processors, the attribute of the question based on a semantic analysis to the question”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.

directing, by one or more processors, the further question to the group of query systems based on the determined association relationship; and sending, by one or more processors, answers from the group of query systems to the user from which the question is received”, which further elaborates on the abstract idea, and includes further data-gathering steps, and data-transmission steps, steps considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The additional elements including the data gathering steps, and data-transmission steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Claim 8 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving, by one or more processors, a further question that is to be processed by the group of query systems;
See MPEP 2106.05(g)). The additional elements including the data gathering steps, and data-transmission steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Claim 9 is dependent on claim 8 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12 to 18, and 20 since they recite similar limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 to 6, 8, 10 to 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (U.S. Publication No. 2018/0293484) hereinafter Wang.
As to claim 1:
Wang discloses:
A computer-implemented method, comprising:
receiving, by one or more processors, a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining, by one or more processors, a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining, by one or more processors, an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches , wherein the association relationship is determined based on user feedback to the answer that is provided by the query system [Paragraph 0071 teaches designating a particular virtual assistant for a category based on quality scores; Paragraph 0106 teaches designating a virtual assistant for a category based on user feedback; Paragraph 0128 teaches identifying a virtual assistant as a primary response provider based on user feedback indicating that he/she is satisfied with the response], and wherein the association relationship includes an association between the query and the query system and is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].

As to claim 2:
Wang discloses:
the association relationship comprises an association between an attribute of the question and the query system of the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the , and wherein the determining the association relationship based on the user feedback further comprises:
determining, by one or more processors, a satisfaction level of a user to the answer from the user feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining, by one or more processors, the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

As to claim 3:
Wang discloses:
increasing, by one or more processors, the association in response to the satisfaction level being positive [Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, and further ranking, e.g., prioritizing the virtual assistants associated with the query’s information category, hence, increasing the ranking or association based on the user’s satisfaction; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular .

As to claim 4:
Wang discloses:
decreasing, by one or more processors, the association in response to the satisfaction level being negative [Paragraph 0129 teaches determining from the user feedback that the user desires to remove a particular virtual assistant from the category, and removing the virtual assistant from the role of preferred virtual assistant for the particular category, hence, detecting a negative satisfaction level, and decreasing the association of the virtual assistant].

As to claim 5:
Wang discloses:
obtaining, by one or more processors, the attribute of the question based on a semantic analysis to the question [Paragraph 0098 teaches identifying a query category for the received query by keywords processing, phrasing, or natural language processing].

As to claim 6:
Wang discloses:
receiving, by one or more processors, a further question that is to be processed by the group of query systems [Paragraph 0110 teaches receiving a query to be processed by a plurality of virtual assistants];
directing, by one or more processors, the further question to the group of query systems based on the determined association relationship [Paragraph 0110 teaches selecting a ; and
sending, by one or more processors, answers from the group of query systems to the user from which the question is received [Paragraph 0112 teaches presenting the query responses to the user, and presenting with each response, an indicator of the virtual assistant providing the response].

As to claim 8:
Wang discloses:
receiving, by one or more processors, a further question that is to be processed by the group of query systems [Paragraph 0066 teaches receiving a spoken query];
selecting, by one or more processors, a target query system from the group of query systems based on the determined association relationship [Paragraph 0066 teaches selecting a first set of virtual assistants to be included for polling the query, based on the association between the virtual assistants and the query category]; and
providing, by one or more processors, a further answer to the further question from the selected target query to the user from which the further question is received [Paragraph 0068 teaches presenting a response to the query].

As to claim 10:
Wang discloses:
A computer system, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:
receiving a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], wherein the association relationship is determined based on user feedback to the answer that is provided by the query system [Paragraph 0071 teaches designating a particular virtual assistant for a category based on quality scores; Paragraph 0106 teaches designating a virtual assistant for a category based on user feedback; Paragraph 0128 teaches identifying a virtual assistant as a primary response provider based on user feedback indicating that he/she is satisfied with the response], and wherein the association relationship includes an association between the query and the query system and is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant .

As to claim 11:
Wang discloses:
the association relationship comprises an association between an attribute of the question and the query system of the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the determining the association relationship based on the user feedback further comprises:
determining a satisfaction level of a user to the answer from the user feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query .

As to claim 12:
Wang discloses:
increasing the association in response to the satisfaction level being positive [Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, and further ranking, e.g., prioritizing the virtual assistants associated with the query’s information category, hence, increasing the ranking or association based on the user’s satisfaction; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and placing the virtual assistant in the role of preferred virtual assistant for the category, therefore, identifying a positive satisfaction level].

As to claim 13:
Wang discloses:
decreasing the association in response to the satisfaction level being negative [Paragraph 0129 teaches determining from the user feedback that the user desires to remove a particular virtual assistant from the category, and removing the virtual assistant from the role of preferred virtual assistant for the particular category, hence, detecting a negative satisfaction level, and decreasing the association of the virtual assistant].



Wang discloses:
obtaining the attribute of the question based on a semantic analysis to the question [Paragraph 0098 teaches identifying a query category for the received query by keywords processing, phrasing, or natural language processing].

As to claim 15:
Wang discloses:
receiving a further question that is to be processed by the group of query systems [Paragraph 0110 teaches receiving a query to be processed by a plurality of virtual assistants];
directing the further question to the group of query systems based on the determined association relationship [Paragraph 0110 teaches selecting a first set of the virtual assistants based on the query category, by identifying an information category to which the query belongs, and selecting only virtual assistants are associated with the identified category]; and
sending answers from the group of query systems to the user from which the question is received [Paragraph 0112 teaches presenting the query responses to the user, and presenting with each response, an indicator of the virtual assistant providing the response].

As to claim 17:
Wang discloses:
receiving a further question that is to be processed by the group of query systems [Paragraph 0066 teaches receiving a spoken query];
selecting a target query system from the group of query systems based on the determined association relationship [Paragraph 0066 teaches selecting a first set of virtual ; and
providing a further answer to the further question from the selected target query to the user from which the further question is received [Paragraph 0068 teaches presenting a response to the query].

As to claim 19:
Wang discloses:
A computer program product, comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices, the program instructions executable by a processor, the program instructions comprising:
receiving a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], wherein the association relationship is determined based on user feedback to the answer that is provided by the query system [Paragraph 0071 teaches designating a particular virtual assistant for a category based , and wherein the association relationship includes an association between the query and the query system and is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].

As to claim 20:
Wang discloses:
the association relationship comprises an association between an attribute of the question and the query system of the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the determining the association relationship based on the user feedback further comprises:
determining a satisfaction level of a user to the answer from the user feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Publication No. 2018/0293484) hereinafter Wang, and further in view of Souche et al. (.S. Publication No. 2017/0242860) hereinafter Souche.
As to claim 7:

Souche discloses:
directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0045 teaches filtering out one or more of the virtual assistants that are not capable of responding to queries relating to some or all the extracted topics, or that have a relatively low expertise in relation to the topics, and transmitting the query to the subset of remaining virtual assistants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0045], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of virtual assistants to be interrogated with the query based on an expert score and threshold, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual 

As to claim 9:
Wang discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold.
Souche discloses:
selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0063 teaches comparing each virtual assistant’s expert score with a threshold value, to select the virtual assistants corresponding to those for which the threshold is exceeded].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0063], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of 

As to claim 16:
Wang discloses all the limitations as set forth in the rejections of claim 15 above, but does not appear to expressly disclose directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold.
Souche discloses:
directing, by one or more processors, the further question to a plurality of query systems in the group of query systems in response to associations between an attribute of the further question and the group of query systems being below a predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0045 teaches filtering out one or more of the virtual assistants that are not capable of responding to queries relating to some or all the extracted topics, or that have a relatively low expertise in relation to the topics, and transmitting the query to the subset of remaining virtual assistants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 18:
Wang discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold.
Souche discloses:
selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold [Paragraph 0008 teaches identifying a virtual assistant by comparing the virtual assistant’s expert score with a threshold value; Paragraph 0018 teaches generating an expert score for each virtual assistant based on the virtual assistant’s knowledge of each respective topics; Paragraph 0063 teaches comparing each virtual assistant’s expert score with a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by selecting, by one or more processors, the target query system in response to an association between an attribute of the further question and the target query system being above the predetermined threshold, as taught by Souche [Paragraph 0008, 0018, 0063], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; by identifying a subset of virtual assistants to be interrogated with the query based on an expert score and threshold, the number of assistants to be interrogated, and the number of received responses, will be reduced when compared to a case in which all virtual assistants are interrogated, which leads to the technical advantage of reducing processing requirements and energy consumption in the system (See Souche Para[0077]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169